DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: directed to Figures 9 or 10 (independent claims 1 and 21 is drawn to Species I).
Species II: directed to Figures 6 or 8 (independent claim 24 is drawn to species II).

The species are independent or distinct because the specifics of Species I are not required by Species II and vice versa (for example Species I, the claimed second filter stage requires filters and adders/subtractors (and their interconnections) whereas as in Species II the second filter stage only requires filters. Species II the first filter stage requires filters and adders/subtractors (and their interconnections) but species I only requires filters). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Different search keyword strategies.
Refer to the explanation required above regarding the mutually exclusive features of each of the first and second filter stages of Species I and II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a communication with Applicant’s representative on 05/10/2022 a provisional election was made without traverse to prosecute the invention of Species I, directed to claims 1-3, 5-10, 21-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
Applicant's arguments filed 04/05/2022 regarding amended independent claim 1 and 21 have been fully considered but the previously cited reference to Kawai is relied in the current Office Action to reject those claims (please refer to the detailed art rejections below). Reference to Kitta (U.S. 2013/0034142) cited in the 01/05/2022 Office Action’s relevant prior art section and PTO-892 form is relied upon to reject 
some of the amended claims.

Amended claims 9-10 no longer recite modules configured to (perform a function), therefore these claims are no longer interpreted as including limitations invoking 35 U.S.C. 112(f).

Claim Objections
Claims 1-3, 10 are objected to because of the following informalities:  
Claim 1, line 11 the recites “the third filter configured to process” should be “the fourth filter configured to process” since line 11 claims “a fourth filter” and lines 9-10 already claimed “a third filter” and “the third filter configured to process a second in-phase signal component”.

Dependent claims 2-3, 5-10 are also objected since they depend on objected claim 1.

Claim 10, line 6 the recited “feedback” should be “feedback filter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (U.S. 2007/0253515).
With respect to claim 1, Kawai et al. disclose: 
A signal equalizer ([0067], lines 3-6 of [0006], [0090]) comprising: a first filter stage including (Fig. 2, refer to the equalizer 5 shown in detail in Fig. 3. The claimed first filter stage includes filters 11 and 12): a first filter configured to process a first in-phase signal component (for example filter 11 which processes  signal Qch signal (which corresponds to the claimed first in-phase component refer to Fig. 6 Q and P channels are orthogonal and Q corresponds to an “in-phase” component. Alternatively filter 12 corresponds to the claimed first filter and the Pch corresponds to a first in-phase signal (based on the orthogonal relation between P and Q)); and a second filter (Fig. 3 filter 12. Alternatively filter 11 corresponds to the second filter) configured to process a first quadrature signal component (processes P channel signal which corresponds to a first quadrature signal (orthogonal to Q as shown in Fig. 6). Alternatively filter 11 processes Qch which correspond to a first quadrature signal component); and a second filter stage (second filter stage comprises filters 10, 13, and adders 14, 15  as shown in Fig. 3) coupled to the first and second filter (coupled via at least the traces to 14, 15), the second filter including:
a third filter having an output (filter 13 has an output as shown. Alternatively filter 10), the third filter configured to process a second in-phase signal component (filter 13 processes second in-phase signal component Qch signal input to filter 13. Alternatively filter 10 processes second in-phase signal component Pch input to filter 10); a fourth filter (filter 10 has an output as shown. Alternatively filter 13) having a respective output (as shown), the third filter configured to process a second quadrature signal component (here the third filter is interpreted as corresponding to the claimed fourth filter. Filter 10 (the fourth filter) processes a second quadrature  signal component Pchinput as shown. Alternatively filter 13 processes a second quadrature signal component Qch ) ; a first adder/subtractor circuit (adder 15 corresponds to the claimed first adder/subtractor (the / is interpreted as or). Alternatively adder 14 corresponds to the claimed first adder/subtracter) having a first input coupled to the output of the third filter (input of adder 15 is coupled to the output of filter 13.  Alternatively the first adder 14 has a first input coupled to the output of the third filter (10)), having a second input (input which receives output of the second filter), and having a respective output (Qcn output which is an in-phase signal output. Alternatively Pch output), the first adder/subtractor circuit configured to combine a filtered in-phase signal component (out of 13, alternatively out of 10) at its first input with a third quadrature signal component at its second input (out of 12, alternatively out of 11), and provide an equalized in-phase signal component at its output (equalized Qch output corresponds to the claimed equalized on-phase signal component. Alternatively Pch output); and a second adder/subtractor circuit (Fig. 3, adder 14, alternatively adder 15) having a respective first input coupled to the output of the fourth filter (output of filter 10, alternatively out of filter 13), having a respective second input (coupled to the output of filter 11), and having a respective output (Pch output which is a quadrature signal output, alternatively output Qch output), the second adder/subtractor circuit (14, alternatively 15) configured to combine a filtered quadrature signal component at its first input (out of filter 10, alternatively output of filter 13) with a third in-phase signal component at its second input (out of 11, alternatively out of filter 12), and provide an equalized quadrature signal component at its output (the Pch output, alternatively Qch output).

With respect to claim 3, Kawai discloses: further comprising adaptation circuitry coupled to the first and second filter stages, the adaptation circuitry configured to adapt coefficients of the first and second filter stages (Fig. 3, refer to the tap coefficient controller 16, [0068]).

9.	Claims 1-3, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitta (U.S. 2013/0034142).
	With respect to claim 21, Kitta discloses: A signal equalizer (Fig. 1A, claimed signal equalizer comprises components 21-25) comprising 
a first filter stage (refer to Fig. 5 the claimed first filter stage comprises filter 601, filter 604, [0032] and more details provided in [0033]-[0034]) including: a first filter (601) configured to process an in-phase signal component (at least lines 1-6 of [0033], 601 processes in-phase signal component I3 ), and having an output (refer to the output of filter 601); and a second filter (604) configured to process a quadrature signal component (processes quadrature signal component Q3, lines 1-6 of [0034]. and having a respective output (604 output); and a second filter stage (components within backward equalizer 23 correspond to the claimed second stage filter stage e.g. filters 611, 614 and combiners 615, 616) including: a third filter having a respective input coupled to the output of the first filter (e.g. filter 611 corresponds to the third filter and its input is coupled (via at least 607, butterfly processor 22, the trace from butterfly processor which supplies a signal to 615, 615, 617 and feedback trace) to the output of the first filter 601) and having a respective output (output of 611), the third filter configured to process a filtered in-phase signal component (filtered in-phase component out of 601 lines 1-8 of [0038], [0044]); a fourth filter (e.g. 614, lines 1-8 of [0039])  having a respective input coupled to the output of the second filter (input of 614 is coupled to the output of the second filter  (604) via 608, butterfly processor 22, signal line to 616, 616, identifier 618 and trace supplying the input to 614) and having a respective output (output of 614 as shown), the fourth filter configured to process a filtered quadrature signal component (lines 1-7 of [0039]); a first adder/subtractor circuit (615 corresponds to the claimed adder/ subtracter , / is interpreted as claiming or) having a first input coupled to the output of the first filter and having a second input coupled to the output of the fourth filter (the input on the “top” of 615 corresponds to the claimed first input and has a second input (the one receiving the output of 612) is coupled to the output of the fourth filter (614) via the trace to 616, 616, 618, .loop trace to 612 and 612); and a second adder/subtractor circuit (616) having a respective first input coupled to the output of the second filter (616 is coupled to the output of 604 via the trace to 608, 608, butterfly processor 22, and trace to 616 supplying the shown “lower” signal) and having a respective second input coupled to the output of the third filter (output of 616 is coupled to third filter 611 via  trace to 615, 615, trace to 617, 617, feedback trace to613, 613, and trace to 616 from the “top” input of 616). 

With respect to claim 22, Kitta discloses: further comprising: first adaptation circuitry coupled to the first filter stage (Fig. 1A, tap coefficient calculating unit 26), the first adaptation circuitry configured to adapt coefficients of the first filter stage (26 is coupled to the first filter stage (components within 21) as shown, also refer to Fig. 5, refer to the approximate last third of [0030] and lines 1-6 of [0033], lines 1-6 of [0034]); and second adaptation circuitry (Fig. 1A, tap coefficient calculating unit 26) coupled to the second filter stage (is coupled as shown to the second filter stage (components within 23) also refer to Fig. 5), the second adaptation circuitry configured to adapt coefficients of the second filter stage (refer to the approximate last third of [0030], 1-6 of [0038], lines 1-7 of [0039]).

With respect to claim 23, Kitta discloses: further comprising adaptation circuitry coupled to the first and second filter stages, the adaptation circuitry configured to adapt coefficients of the first and second filter stages (claimed adaptation circuitry comprises units 26 and 27 and refer to the portions cited above in the rejection of claim 22).

With respect to claim 1, Kitta discloses: 
A signal equalizer (Fig. 1A  claimed signal equalizer comprises components 21-25) comprising: a first filter stage including (Fig. 5 the claimed first filter stage comprises filter 601, filter 604, [0032] and more details provided in [0033]-[0034]): a first filter configured to process a first in-phase signal component (601, lines 1-6 of [0033]); and a second filter configured to process a first quadrature signal component (604, lines 1-6 of [0034]); 
and a second filter stage coupled to the first and second filter (components within backward equalizer 23 correspond to the claimed second stage filter stage e.g. filters 611, 614 and combiners 615, 616 and these components are coupled to filters 601, 604 via other components and signal traces), 
the second filter stage including:
a third filter having an output (e.g. filter 611 corresponds to the third filter), the third filter configured to process a second in-phase signal component (supplied out of identifier 617, lines 1-7 pf [0038]); a fourth filter (e.g. filter 614 corresponds to the claimed fourth filter), the third filter configured to process a second quadrature signal component (the claimed third filter corresponds to the claimed fourth filter , function of filter 614, lines 1-7 of [0039]); 
a first adder/subtractor circuit (615 corresponds to the claimed adder/ subtractor , / is interpreted as claiming or)  having a first input coupled to the output of the third filter ( an input of 615 is coupled to the output of the third filter 611 as shown) , having a second input (e.g. the shown “bottom” input), and having a respective output (providing OUTi), the first adder/subtractor circuit configured to combine a filtered in-phase signal component (out of 611) with a third quadrature signal component at its second input (out of 612, approximate second half of [0039]), and provide an equalized in-phase signal component at its output (OUTi); 
and a second adder/subtractor circuit (616 corresponds to the claimed adder/ subtractor) having a respective first input coupled to the output of the fourth filter (output of 614 as shown), having a respective second input (e.g. “upper” input) and having a respective output (providing OUTq), the second adder/subtractor circuit configured to combine a filtered quadrature signal component at its first input (out of 614) with a third in-phase signal component at its second input (out of 613, approximate second half of [0038]), and provide an equalized quadrature signal component at its output (OUTq).

Claims 2-3 are rejected based on the rationale used to reject claims 22-23 above.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (U.S. 2007/0253515) in view of Xue et al. (U.S. 2019/0229884).
	With respect to claim 2, Kawai et al. discloses:  further comprising adaptation circuitry coupled to the first filter stage, the adaptation circuitry configured to adapt coefficients of the first filter stage, adaptation circuitry coupled to the second filter stage the adaptation circuitry configured to adapt coefficients of the second filter stage.
	Kawai et al. do not disclose: first adaptation circuitry, second adaptation circuitry.
In the field of implementing filter adaptation, Xue et al. disclose: first adaptation
circuitry, and second adaptation circuitry (last sentence of [0143] Fig. 18 regarding adaptation circuits 1241/126a, 124b/126b. Also refer to Fig. 1, first and second
adaptation circuits 124, 126).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Kawai based on Xue et al. to use
separate first and second adaptation circuits for the first and second filter stages in
place of the part of the tap coefficient controller 16  which performs adaptation in Kawai
as a matter of using a known and suitable implementation for the tap controller of Kawai.

Allowable Subject Matter
13.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (The claim objections of section 6 must be corrected first for the claims to be allowed).
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        06/07/2022